Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/28/2021 has been entered.  Claims 1-8 & 10-20 remain pending.  Claim 9 has been cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks , filed 12/28/2021, with respect to the amended claims have been fully considered and are persuasive.  The Rejection of 09/01/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 & 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is US 20150316073 to Lӧrcher however the prior art does not disclose nor teach wherein the disc is axially pulled in, proximate to the transition geometry in the direction of the blower wheel blades, forming a recess on the side opposite the blower wheel blades, when viewed in the cross section as claimed.
US 9810234 to Bähren teaches a fan impeller comprising a recess (recess 54/68/84, bead 55/69/85) on an opposite side of a disc (blank 53/63/83) than blades (52/62/82) of the fan impeller. However, the recesses of Bähren each pass entirely through the disc for receipt of an axial end of a respective blade and are later filled in during welding of the blades to the disc (e.g. as described in Col 7 Lns 10-20). In one embodiment (eight embodiment, described beginning Col 7 Ln 51), the recesses are pressed toward the blades in order to create “an advantageous aerodynamic effect” on the blade side of the disc (Col 7 Ln 63 – Col 8 Ln 5) however in the disclosure of Lӧrcher the transitional geometry already extends from the disc in a blade direction therefore one of ordinary skill would find no advantage to modifying the disclosure of Lӧrcher with the recesses of Bähren.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745